Allowable Subject Matter

Claims 24-43 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 24 recites the limitation, “determining tracks in the source volume to release for tracks that are indicated as available to release in a volume table, providing information on tracks allocated to the source volume, as of a consistency group time of tracks in a source volume being copied to the target volume in a consistency group excluding tracks in the source volume that are written after the consistency group time; and releasing space allocated to the determined tracks.”
Claim 31 recites the limitation, “determining tracks in the source volume to release for tracks that are indicated as available to release in a volume table, providing information on tracks allocated to the source volume, as of a consistency group time of tracks in a source volume being copied to the target volume in a consistency group excluding tracks in the source volume that are written after the consistency group time; and releasing space allocated to the determined tracks.”
Claim 38 recites the limitation, “determining tracks in the source volume to release for tracks that are indicated as available to release in a volume table, providing information on tracks allocated to the source volume, as of a consistency group time of tracks in a source volume being copied to the target volume in a consistency group excluding tracks in the source volume that are written after the consistency group time; and releasing space allocated to the determined tracks.”

Dudgeon et al. (US 2014/0223130) teaches allocating additional requested storage space for a data set in a first managed space in a second managed space.  However, does not teach, “determining tracks in the source volume to release for tracks that are indicated as available to release in a volume table, providing information on tracks allocated to the source volume, as of a consistency group time of tracks in a source volume being copied to the target volume in a consistency group excluding tracks in the source volume that are written after the consistency group time; and releasing space allocated to the determined tracks.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURTEJ BANSAL/Primary Examiner, Art Unit 2139